DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the saline and osmotic reagent as stated in claim 4, and the fluid of claims 1, 3, 7, 13, 16 & 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 14, 16-19, 21-22 & 25 objected to because of the following informalities:  
Claim 14, line 2: “a signal ablation” should read --an ablation signal--,
Claims 16-19, 21-22 & 25, line 1: “The catheter” should read --The electroporation catheter--,
Claim 25, line 2: “a signal ablation” should read --an ablation signal--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Regarding claim 11, the claim recites “moving blood from the aorta to the ventricle” but it is unclear how backflow within the heart is created such that is it an effect created by directly by the device or is an indirect effect from the actions of the device (such as from the flow of a fluid into and out of a ventricle). The Specification recites “modulating blood flow in/out of the left ventricle and ascending/descending aorta” and that the assembly can provide a  “bi-directional flow of blood” in [0031] and that a “motor 162 can determine a direction of blood flow” in [0032] but that does not remedy the inconsistencies nor explain how exactly blood is moved from the left ventricle to the aorta using the system, especially in consideration of the creation of backflow against antegrade blood flow. For examination purposes, this limitation will not be examined until applicant further clarifies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites “moving blood from the aorta to the ventricle” which is retrograde blood flow and generally undesirable process in human anatomy/physiology (such that the semilunar valves are shaped to prevent that) and while the Specification states “modulating blood flow in/out of the left ventricle and ascending/descending aorta” can “aid in the creation of cardiac lesions” or “increase stability of first catheter assembly” but it unclear how the device modulates blood flow from the aorta to the ventricle such that it is a reverse flow of blood. For examination purposes, this claim will not be examined for an art rejection as it is unclear how one would even accomplish backflow in a heart; applicant needs to further clarifies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16, 19, 21 & 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harlev et al. (U.S. Pub. No. 2020/0205890), herein after referred to as “Harlev”.
Regarding claim 15, Harlev teaches of an electroporation catheter (catheter 104, Fig. 2; [0187]: the systems and methods described herein are also particularly well 
a distal end portion ([0097]: a distal end portion of the catheter shaft 128; where a distal end portion is anything that is distal and there is no clear designation where the distal portion ends and becomes a proximal portion) defining an aperture (irrigation orifices 124 on balloon 122 located on the distal end); 
an electrode (electrode 120) located on the distal end portion (see Fig. 2 where electrode 120 lies on the distalmost portion); and 
a balloon (balloon 122) coupled to the distal end portion (see Fig. 2 where balloon 122 is on the distal end of catheter 104 connected via neck 130/supports 136).
Regarding claim 16, Harlev teaches wherein the aperture (irrigation orifices 124) allows for injection of a fluid ([0137]: irrigative flow is made possible through the irrigation orifices 124) through a lumen defined by the catheter ([0096]: irrigation lumen defined by the catheter shaft 128).  
Regarding claim 19, Harlev teaches of a sensing electrode (sensing element 146), wherein the sensing electrode sense signals from Purkinje fibers ([0133]: The electrical activity of the heart as sensed by the sensing electrodes 146; [0024]: catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; where the Purkinje fibers are located within the walls of the ventricles and if the sensors are sensing electrical activity of the heart when placed within the ventricles, they are sensing signals from Purkinje fibers).  
Regarding claim 21, Harlev teaches wherein the electrode (electrode 120) is located on the balloon (see Fig. 2 where 120 is disposed on an outer surface/wall of balloon 122).  
Regarding claim 25, Harlev teaches of a sensor (sensing electrode 146), wherein the sensor is configured to monitor at least one of a signal ablation, an impedance of the distal end portion of the catheter ([0155]: sensing electrode 146 (on balloon 122 which is on the distal end portion of the catheter) can be passive and sense a voltage difference between its conductive components 150, 152. The voltage difference between the conductive components 150, 152 and the current applied between the conductive outer surface and the return electrode 118 can be used to determine an impedance; [0158]: impedance is an indicator of lesion formation, such monitoring can accurately determine when the application of ablation energy can be terminated), or an aortic blood pressure waveform. (The claim recites “at least one of” and is therefore being interpreted as a Markush group (see MPEP § 2117)).
Regarding claim 26, Harlev teaches an electroporation catheter (catheter 104, Fig. 2; [0187]: the systems and methods described herein are also particularly well suited for irreversible electroporation; [0036]: the generator of ablation energy can produce or apply electroporation), comprising: 
a distal end portion (balloon 122) defining an aperture (irrigation orifices 124 on balloon 122); 
an electrode (electrode 120) located on the distal end portion (see Fig. 2 where electrode 120 lies on the distalmost portion); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Maor (U.S. Pub. No. 2016/0113709), herein referred to as “Maor”. 
Regarding claim 1, Harlev discloses a method of performing electroporation of a ventricle [0187]: the systems and methods described herein are also particularly well suited for irreversible electroporation; [0036]: the generator of ablation energy can produce or apply electroporation; [0024]: a catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated), the method comprising: 
inserting a distal end portion of a catheter into a ventricle of a heart of a patient ([0024]: a catheter (104) is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle; [0025]: the catheter extends from a housing at the proximal end of the ablation catheter and that remains external to the patient; such that the distal end is within the ventricle of a patient); 

injecting a fluid into the ventricle ([0062]: flow of saline solution continues throughout the period that the catheter is in the vasculature) via an aperture (irrigation orifice 124) defined by the distal end portion of the catheter (see Fig. 2 where irrigation orifices are located on the balloon 122 and the balloon is located on the distal end portion of the catheter 104); and 
generating an electrical current ([0036]: the generator of ablation energy can produce or apply electroporation; where electroporation involves the generation of an electrical current) via an electrode (electrode 120) on the distal end portion of the catheter (see Fig. 2 where electrode 120 is on the distalmost end of the catheter 104), wherein the electrical field is conducted by the fluid ([0069]: ablation and lesion formation can occur with minimal or no physical contact between the conductive outer surface and heart tissue due, for example, to electrical conduction through saline) to cause non-thermal electroporation (where using the system for electroporation includes a: [0187]: sequence of brief but high voltage energy application to induce tissue apoptosis and form a lesion; and a reduction in convective heating from the application of a high voltage pulse or series of pulses).  
Harlev discloses positioning the conductive outer surface of the expanded balloon against heart tissue in ([0038]) and that the body (132) of the balloon (122) has a diameter of 2.0 mm to 25 mm in ([0105]) such that a balloon 25 mm in diameter would 
However, Maor discloses inserting a catheter ([0126]: the left ventricular cavity is reached by inserting transcatheter tip 103 (on transcatheter 100, Fig. 2A) through the aortic valve), inflating a balloon ([0128]: positioning comprises inflation of a balloon 120), and occluding a valve of the heart associated with the ventricle with the balloon ([0118]: A positioned array of electroporating electrodes and/or supporting structures (such as a balloon) potentially prevent blood flow. Blood flow prevention comprises, for example, interference with valve operation, interference with heart contractions, exclusion of blood from a portion of the heart volume, and or obstruction of the passage of blood; where the listed positions are effects from positioning the array of electroporating electrodes and/or supporting structures (such as a balloon) against a heart valve to occlude it). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the positioning of the balloon of Harlev to the occluded positioning of Maor for the purpose of enabling one to limit blood flow during an electroporation procedure and only have limited effects due to the electroporation procedure’s shorter treatment time in comparison to conventional ablation (Maor: [0118]: a potential advantage of an overall reduced period of electroporation is reduced effects of limiting blood flow during an ablation procedure) 
Regarding claim 2, Harlev discloses wherein the electrode (electrode 120) is located on an outer surface of a wall of the balloon (see Fig. 2 where 120 is disposed on an outer surface/wall of balloon 122).  
Regarding claim 3, Harlev discloses wherein the balloon (balloon 122) comprises a porous section to allow the fluid to pass through the balloon ([0030]: the expanded balloon can be hollow or porous such that a saline solution or other liquid can flow through the balloon; also see Fig. 2 where multiple irrigation orifices 124 are shown on the balloon such that they make the balloon porous).  
Regarding claim 6, Harlev discloses sensing signals from Purkinje fibers ([0133]: The electrical activity of the heart as sensed by the sensing electrodes 146; [0024]: catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; where the Purkinje fibers are located within the walls of the ventricles and if the sensors are sensing electrical activity of the heart when placed within the ventricles, they are sensing signals from Purkinje fibers).  
Regarding claim 7, Harlev discloses modifying a parameter of the electrical current or a concentration of the fluid based on the signals ([0133]: electrical activity of the heart as sensed by the sensing electrodes 146 can be evaluated to analyze an arrhythmia, to determine where to deliver the ablation energy as a therapy for the arrhythmia, and to determine whether a lesion has formed; [0158]: lesion feedback can also provide a mechanism by which the ablation application is terminated at the moment of sufficient lesion formation; where stopping the application of energy is a modified parameter of the electrical current based on the signals from the sensors 146). 
Regarding claim 14, Harlev discloses monitoring a parameter of the patient, wherein the parameter is at least one of a signal ablation, an impedance of the distal end portion of the catheter ([0155]: sensing electrode 146 (on balloon 122 which is on impedance. [0158]: impedance is an indicator of lesion formation, such monitoring can accurately determine when the application of ablation energy can be terminated), or an aortic blood pressure waveform. (The claim recites “at least one of” and is therefore being interpreted as a Markush group (see MPEP § 2117))
Regarding claim 18, Harlev discloses positioning the conductive outer surface of the expanded balloon against heart tissue in ([0038]) and that the body (132) of the balloon (122) has a diameter of 2.0 mm to 25 mm in ([0105]) such that Harlev’s rounded/circular/bulbous balloon 25 mm in diameter would be capable of occluding a heart valve when pressed against one but Harlev fails to explicitly disclose wherein the balloon is shaped to occlude a heart valve when inflated.
However, Maor discloses a catheter (transcatheter 100, Fig. 2A) with a distal end portion (transcatheter tip 103) with an aperture, an electrode (electrode assembly 111), a balloon (balloon 120) and wherein the balloon is shaped to occlude a heart valve when inflated ([0118]: A positioned array of electroporating electrodes and/or supporting structures (such as a balloon) potentially prevent blood flow. Blood flow prevention comprises, for example, interference with valve operation, interference with heart contractions, exclusion of blood from a portion of the heart volume, and or obstruction of the passage of blood; where the listed blood flow prevention techniques include the use of an expandable structure (balloon) shaped to be capable of occluding a heart valve .

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Maor as applied to claim 1 above, and further in view of Daniels (U.S. Pub. No. 2012/0143099), herein referred to as “Daniels”. 
Regarding claim 4, Harlev discloses: 
(i) removing blood from the ventricle (Harlev: [0024]: the catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; [0062]: the irrigation (with saline) assists in circulating the blood from the contact area; [0150]: irrigation fluid to flow at an increased rate (e.g., 15 ml/min); where irrigation at this flow rate would displace blood from the ventricle where the balloon and respective irrigation orifices are placed); and 
(ii) injecting saline (saline 123) and an osmotic reagent (Harlev: [0186]: any of various other biocompatible electrically conductive fluids can alternatively or additionally be used, in some examples, the saline is a hypertonic saline; where hypertonic saline is an osmotic reagent such that creates an osmotic gradient and therefore increases the alternating cycles of saline and an osmotic reagent. 
However, Daniels discloses a catheter (system 100; [0016]: energy source comprises a DC electrical source; where DC is used for electroporation), with a balloon (expansion device 104), an electrode (electrode 110), an aperture (fluid delivery lumen 106) and injecting alternating cycles of saline and an osmotic reagent ([0074]: the fluids used may be changed during the procedure. For example, isotonic saline may be used in one portion of the ablation procedure, but in another case where, e.g., there is a thicker smooth muscle layer recognized, 3% saline may be used; where 3% saline is hypertonic saline and changing the fluid type during the procedure such that one follows another is an alternating cycle). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fluid delivery of Harlev in view of Maor to the alternating fluid delivery of Daniels for the purpose of tailoring the fluid delivery to the type of tissue being treated (Daniels: [0074]: e.g. there is a thicker smooth muscle layer recognized; such that salinity percentage/osmolarity is correlated to the tissue thickness). 

Claims 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Maor as applied to claim 1 above, and further in view of Long (U.S. Pub. No. 2016/0310211), herein referred to as “Long” 
Regarding claim 8, Harlev discloses modulating a flow of blood into and out of the ventricle via the aperture ([0024]: the catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be aorta, depending on whether the right or left side of the heart is to be catheterized; wherein a proximal portion of the catheter would be positioned in the aorta if the left ventricle is to be treated and there’s no clear distinction of where the proximal/distal portions start/end).
But Harlev fails to disclose wherein the flow of blood is modulated via a second aperture on a proximal portion of the catheter. 
proximal portion of the catheter ([0040]: catheter shaft has openings 353 and 354 respectively proximal to electrode 350 and electrode 351 so that blood flowing in the vessel can flow into the catheter internal lumen at one opening and out of the internal catheter lumen back into the vessel at the other opening; where having blood flow within the catheter (via the second aperture located proximally) would impart a change in blood flow). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the proximal portion of Harlev in view of Maor’s catheter to have the second aperture of Long for the purpose of providing a shunt path for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long: [0040]). 
Regarding claim 13, Harlev discloses wherein modulating the flow of blood comprises delivery of a fluid to the ventricle, wherein the fluid is at least one of blood of the patient, a transfused blood, or saline ([0024]: the catheter is placed into the vasculature of the patient depending on whether the left ventricle or right ventricle of the heart is to be treated; [0062]: saline continuously flows through the catheter, through the balloon, and from the outer surface of the balloon and into the vasculature including the heart; [0150]: irrigation fluid to flow at an increased rate (e.g., 15 ml/min); or [0139]: a low rate (e.g., about 2 ml/min); where the addition of an external volume of fluid at a . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of Maor and Long as applied to claim 8 above, and further in view of Lee et al. (U.S. Pub. No. 2016/0249978), herein referred to as “Lee”. 
Regarding claim 12, Harlev in view of Maor discloses wherein modulating the flow of blood comprises pumping irrigating fluid via a pump located outside the patient (Harlev: irrigation pump 114, see Fig. 1 where 114 is part of the system that is external to the patient) but fails to disclose that the modulating the flow of blood comprises pumping blood.
However, Lee discloses a method for ablation (Abstract) including inserting a catheter ([0049]: the distal end 14 of the catheter 8 may be introduced into the patient's body), inflating a balloon ([0050]: the balloon may be expanded), injecting a fluid ([0051]: fluid may be infused and/or aspirated via the drainage ports 19b), generating an electrical current via an electrode ([0050]: electrode 86 may be activated) and modulating the flow of blood, wherein modulating the flow of blood comprises pumping blood via a pump located outside the patient ([0032]: a syringe, pump, or a vacuum line (not shown) may be coupled to the side port 52b, e.g., to selectively infuse fluid and/or aspirate material through the drainage ports 19b; [0052]: material, such as blood; where the aspiration of blood would modulate the flow of blood). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the pumped fluid of Harlev in view of Maor to instead be pumped blood as disclosed in Lee for the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of as applied to claim 15 above, and further in view of Long. 
Regarding claim 17, Harlev teaches wherein the balloon (balloon 122) comprises to the electrode (electrode 120) and the aperture (irrigation orifices 124) (see Fig. 2 where a portion of the balloon is proximal to both the electrode 120 and some of the irrigation orifices 124), but fails to disclose that the balloon is proximal to the electrode and the aperture. 
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) wherein the balloon (balloon 348) is proximal to the electrode (electrode 351) and the aperture (opening 354). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the balloon position of Harlev to the proximal position of Long for the purpose of providing a shunt path (when used with a proximal opening 353) for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long: [0040]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harlev in view of as applied to claim 15 above, and further in view of Long and further in view of Lee.
Regarding claim 22, Harlev discloses: 
(i) a portion defining a second aperture (see Fig. 2 where the entire balloon 122 is covered in irrigation orifices 124 such that a proximal section of balloon 122 contains a second aperture/irrigation orifice), and 
(ii) a pump (irrigation pump 114) configured to provide flow of a fluid ([0096]: the irrigation pump 114 pushes irrigation fluid (e.g., saline) into the balloon 122), wherein the fluid is at least one of blood of the patient, transfused blood, or saline. (The claim recites “at least one of” and is therefore being interpreted as a Markush group (see MPEP § 2117))
But Harlev fails to disclose (i) a proximal portion defining a second aperture.
However, Long discloses an electroporation catheter (catheter 346 in Fig. 2; [0032]: catheter device and systems for ablation with rapid application of DC high voltage pulses to drive irreversible electroporation) comprising a proximal portion defining a second aperture (opening 353; where opening 353 is proximal to Long’s balloon 348). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the proximal section of Harlev to include the second aperture of Long for the purpose of enabling blood flowing in the vessel can flow into the catheter internal lumen at one opening and out of the internal catheter lumen back into the vessel at the other opening, thus providing a shunt path for blood flow even when the balloon is inflated and is occluding most of the vessel cross section (Long: [0040]). 
But Harlev in view of Long fails to disclose that the pump is configured to provide bi-directional flow of a fluid between the aperture and the second aperture.
and/or aspirate material through the drainage ports 19b; where selectively infusing fluid AND aspirating material would create a fluid path between any of the ports 19b such that it could go in either direction making it bi-directional). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the unidirectional fluid flow of Harlev in view of Long to the bi-directional flow of Lee for the purpose of clearing the field around the balloon of blood or other obstructive materials and/or remove such materials, such as blood, that have accumulated (Lee: [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sulkin et al. (US 20180085159): ablation catheter with blood flow modulation via vacuum; Eum et al. (US 20180214196): ablation catheter with suction system (that suctions blood) and proximal aperture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794